IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-163-CV



CHERYL GOUL (HARVEY),


	APPELLANT

vs.



DAN HARVEY,

	APPELLEE



 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 92-164-F368, HONORABLE BURT CARNES, JUDGE PRESIDING

 



PER CURIAM

	This is a dismissal for want of prosecution.
	The trial court rendered judgment in the underlying cause on December 17, 1992. 
On May 19, 1993, appellant filed in this Court a second motion for extension of time to file
statement of facts.  The statement of facts in the above cause was due to be filed in this Court on
July 30, 1993.  Tex. R. App. P. Ann. 54(a).  A motion for extension of time was due no later
than August 16, 1993.  Tex. R. App. P. Ann. 54(c).   Appellant has neither filed the statement
of facts nor a motion for extension of time showing a reasonable explanation for the need for an
extension.
	If the appellant fails to file the statement of facts within the prescribed time, the
appellate court may dismiss the appeal for want of prosecution.  Rule 54(a).  Accordingly, we
dismiss this appeal for want of prosecution.  See id.; Veale v. Rose, 688 S.W.2d 600 (Tex.
App.--Corpus Christi 1984, writ ref'd n.r.e.).

Before Justices Powers, Jones and Kidd
Dismissed for Want of Prosecution
Filed:   October 6, 1993
Do Not Publish